Exhibit 10.1

BARNES & NOBLE, INC.

CHANGE IN CONTROL SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

1. Introduction. The purpose of this Barnes & Noble, Inc. Change in Control
Severance Plan (the “Plan”) is to provide assurances of specified benefits to
certain employees of the Company and its Affiliates in the event that, during
the twenty-four (24) months following a Change in Control, (i) such employee
terminates his or her employment with the Company (or any Affiliate of the
Company) for Good Reason, or (ii) the Company (or any Affiliate of the Company)
terminates such employee’s employment for a reason other than Cause, the
Participant’s death or Disability (each, as defined herein). See page 4 of this
Plan for the definition of “Participant,” which lists the employees of the
Company and its Affiliates eligible to participate in this Plan. This Plan is a
“severance pay arrangement,” within the meaning of Section 3(2)(B)(i) of ERISA,
that is intended to be excepted from the definitions of “employee pension
benefit plan” and “pension plan” set forth under Section 3(2) of ERISA, and is
intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations § 2510.3-2(b). This
document constitutes both the written instrument under which this Plan is
maintained and the required summary plan description for this Plan.

2. Important Terms. The following words and phrases, when the initial letter of
the term is capitalized, will have the meanings set forth in this Section 2,
unless a different meaning is plainly required by the context:

2.1. “1934 Act” means the Securities Exchange Act of 1934, as amended.

2.2. “Accrued Obligations” means (i) a Participant’s Annual Base Salary that is
accrued but unpaid as of the date of such Participant’s Involuntary Termination,
(ii) any amount arising from a Participant’s participation in, or benefits
under, any employee benefit plans, programs or arrangements of the Company or
its Affiliates (other than severance plans, programs or arrangements), subject
to the terms and conditions thereof, or the Equity Plan (subject to the terms
and conditions of the Equity Plan and any applicable award agreement
thereunder), (iii) any accrued but unpaid vacation pay owed to the Participant
in accordance with the Company’s or its Affiliates’ vacation policy and (iv) any
accrued but unpaid business expenses that are reimbursable to a Participant
pursuant to the Company’s or its Affiliates’ expense reimbursement policies and
procedures.

2.3. “Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
Person to whom the Administrator has delegated any authority or responsibility
with respect to the Plan pursuant to Section 12, but only to the extent of such
delegation.

2.4. “Affiliate” means (i) any person or entity that directly, or through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company (including any Subsidiary) or (ii) any entity in which the
Company has a significant equity interest, as determined by the Compensation
Committee.

2.5. “Annual Base Salary” means a Participant’s annual base salary as in effect
immediately prior to such Participant’s Involuntary Termination or, if greater,
at the level in effect immediately prior to the Change in Control.

2.6. “Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

2.7. “Cause” means (A) a Participant engaging in intentional misconduct or gross
negligence that, in either case, is injurious to Company; (B) a Participant’s
indictment, entry of a plea of nolo contendere or conviction by a court of
competent jurisdiction with respect to any crime or violation of law involving
fraud or dishonesty (with the exception of misconduct based in good faith on the
advice of professional consultants, such as attorneys and accountants) or any
felony (or equivalent crime in a non-U.S. jurisdiction); (C) any gross
negligence, intentional acts or intentional omissions by a Participant (as
determined by a majority vote of the Board in its reasonable discretion and
judgment) that constitute fraud, dishonesty, embezzlement or misappropriation in
connection with the performance of a Participant’s employment duties and
responsibilities; (D) a Participant engaging in any act of intentional
misconduct or moral turpitude (as determined by a majority vote of the Board in
its reasonable discretion and judgment) reasonably likely to adversely affect
the Company or its business; (E) a Participant’s abuse of or dependency on
alcohol or drugs (illicit or otherwise) that adversely affects such
Participant’s job performance; (F) a Participant’s willful failure or refusal to
properly perform (as determined by a majority vote of the Board in its
reasonable discretion and judgment) the duties, responsibilities or obligations
of such Participant’s employment for reasons other than Disability or authorized
leave, or to properly perform or follow (as determined by a majority vote of the
Board in its reasonable discretion and judgment) any lawful direction by the
Company (with the exception of a willful failure or refusal to properly perform
based in good faith on the advice of professional consultants, such as attorneys
and accountants); or (G) a Participant’s material breach of the terms of the
Plan or of any other contractual duty to, written policy of, or written
agreement with the Company (with the exception of a material breach based in
good faith on the advice of professional consultants, such as attorneys and
accountants); provided that the Company shall provide the Participant with
written notice of the events or occurrences described in this definition, and,
to the extent curable, an opportunity to cure within ten (10) calendar days.

2.8. “Change in Control” means the occurrence of one or more of the following
events:

(a) during any period of twenty-four (24) consecutive months, individuals who
were Directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director of the Company
subsequent to the first day of such period whose election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director;

(b) the consummation of (i) a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (i) being hereinafter referred to as a
“Reorganization”) or (ii) the sale or other disposition of all or substantially
all the assets of the Company to an entity that is not an Affiliate (a “Sale”),
in each case, if such Reorganization or Sale requires the approval of the
Company’s stockholders under the law of the Company’s jurisdiction of
organization (whether such approval is required for such Reorganization or Sale
or for the issuance of securities of the Company in such Reorganization or
Sale), unless, immediately following such Reorganization or Sale, (A) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the 1934 Act (or a successor rule
thereto)) of the securities eligible to vote for the election of the Board
(“Company Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or Sale beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the corporation resulting from such Reorganization or Sale (including a
corporation that, as a result of such transaction, owns the Company or all or
substantially all the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or

 

2



--------------------------------------------------------------------------------

Sale, of the outstanding Company Voting Securities (excluding any outstanding
voting securities of the Continuing Corporation that such beneficial owners hold
immediately following the consummation of the Reorganization or Sale as a result
of their ownership prior to such consummation of voting securities of any
company or other entity involved in or forming part of such Reorganization or
Sale other than the Company), (B) no “person” (as such term is used in
Section 13(d) of the 1934 Act) (excluding any employee benefit plan (or related
trust) sponsored or maintained by the Continuing Corporation or any corporation
controlled by the Continuing Corporation) beneficially owns, directly or
indirectly, 40% or more of the combined voting power of the then outstanding
voting securities of the Continuing Corporation and (C) at least a majority of
the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale; or

(c) any “person,” corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate or (iii) any company owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of the voting power of the Company Voting Securities) becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company Voting
Securities; provided, however, that for purposes of this subparagraph (c), the
following acquisitions shall not constitute a Change of Control: (x) any
acquisition directly from the Company or (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or an
Affiliate.

The determination as to the occurrence of a Change of Control shall be based on
objective facts and, to the extent applicable, in accordance with the
requirements of Code Section 409A and the regulations promulgated thereunder.

2.9. “Change in Control Period” means the time period beginning on the date of
consummation of a Change in Control and ending on the date that is twenty-four
(24) months following such Change in Control.

2.10. “Code” means the Internal Revenue Code of 1986, as amended.

2.11. “Company” means Barnes & Noble, Inc., a Delaware corporation, and any
successor that assumes the obligations of the Company under the Plan, by way of
merger, acquisition, consolidation or other transaction or by applicable law.

2.12. “Compensation Committee” means the Compensation Committee of the Board (or
such other committee designated by the Compensation Committee of the Board).

2.13. “Director” means a non-employee member of the Board or a non-employee
member of the board of directors of a Subsidiary.

2.14. “Disability” means a written determination by a majority of three
physicians (one of which shall be the Participant’s most recent primary care
provider) mutually agreeable to the Company and a Participant (or, in the event
of a Participant’s total physical or mental disability, such Participant’s legal
representative) that a Participant is physically or mentally unable to perform
his or her duties and that such disability can reasonably be expected to
continue for a period of six consecutive months or for shorter periods
aggregating 180 days in any 12-month period.

 

3



--------------------------------------------------------------------------------

2.15. “Effective Date” means December 4, 2018, the date on which the terms of
this Plan were adopted by the Compensation Committee.

2.16. “Equity Awards” means a Participant’s stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares,
performance stock units and any other Company equity compensation or long-term
cash incentive awards that are outstanding as of immediately prior to the
consummation of the Change in Control.

2.17. “Equity Plan” means the Barnes & Noble, Inc. Amended and Restated 2009
Incentive Plan, as amended from time to time, or any successor plan thereto.

2.18. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.19. “Good Reason” means the occurrence of one or more of the following events
in respect of a Participant without such Participant’s written consent: (A) a
material diminution of a Participant’s authority, duties or responsibilities;
(B) a greater than 10% reduction in a Participant’s Annual Base Salary or Target
Bonus, in each case, measured as of immediately prior to such reduction;
(C) relocation of the principal executive offices of the Company to a location
more than fifty (50) miles from New York City; or (D) the Company’s failure to
make material payments to a Participant as required by any employment agreement
or offer letter entered into with such Participant. A Participant shall only be
deemed to terminate employment for Good Reason if (A) such Participant provides
the Company with written notice of Good Reason within a period not to exceed
ninety (90) days after the initial existence of the condition alleged to give
rise to Good Reason, (B) the Company fails to remedy the condition within thirty
(30) days of such notice and (C) the Participant’s termination is within six
(6) months following the initial existence of the condition alleged to give rise
to Good Reason.

2.20. “Involuntary Termination” means a termination of employment of a
Participant under the circumstances described in Section 4.

2.21. “Participant” means each employee identified on Appendix A attached
hereto, which may be amended from time-to-time by the Administrator.

2.22. “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated entity or other entity.

2.23. “Plan” means this Barnes & Noble, Inc. Change in Control Severance Plan,
as set forth in this document, and as hereafter amended from time to time.

2.24. “Restrictive Covenants” with respect to a Participant means (i) the
covenants set forth in Section 7.2 of the Plan, and (ii) any other written
non-competition, non-solicitation, non-disclosure, non-disparagement, return of
property or similar provisions or agreements between such Participant and the
Company or any of its Affiliates.

2.25. “Section 409A Limit” means two (2) times the lesser of: (i) the
Participant’s annualized compensation based upon the annual rate of pay paid to
the Participant during the Participant’s taxable year preceding the
Participant’s taxable year of the Participant’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Participant’s employment is terminated.

 

4



--------------------------------------------------------------------------------

2.26. “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the
participant’s Involuntary Termination, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

2.27. “Target Bonus” means a Participant’s annual target bonus compensation
opportunity, as in effect immediately prior to such Participant’s Involuntary
Termination or, if greater, at the level in effect immediately prior to the
Change in Control.

3. Eligibility for Severance Benefits. An individual is eligible for Severance
Benefits only if he or she experiences an Involuntary Termination, as described
in Section 4.

4. Involuntary Termination during the Change in Control Period. If, during the
Change in Control Period, (i) a Participant terminates his or her employment
with the Company (or any Affiliate of the Company) for Good Reason, or (ii) the
Company (or any Affiliate of the Company) terminates the Participant’s
employment for a reason other than Cause, the Participant’s death or Disability
(in either case, an “Involuntary Termination”), then, subject to the
Participant’s compliance with Section 7, the Participant will receive the
compensation and other benefits (the “Severance Benefits”) set forth in
Section 5, subject to the terms and conditions of the Plan.

5. Severance Benefits. If a Participant becomes eligible for Severance Benefits
in accordance with Sections 3 and 4, the Company shall pay or provide (or cause
to be paid or provided) to the Participant (in addition to the Accrued
Obligations) the following Severance Benefits:

5.1. An aggregate lump-sum cash payment equal to the product of two (2) times
the sum of the Participant’s Annual Base Salary and Target Bonus.

5.2. For eighteen (18) months following the date of a Participant’s Involuntary
Termination, subject to such Participant’s timely election of (and continued
eligibility for) continued health coverage pursuant to the federal law known as
“COBRA,” the applicable COBRA premiums for the Participant and any eligible
dependents who participated in the Company’s (or its Affiliate’s) health plan as
of immediately prior to the date of the Participant’s Involuntary Termination;
provided, that in the event the Company (or its Affiliate) would be subject to
any excise tax under Section 4980D of the Code or other penalty or liability
pursuant to the provisions of the Patient Protection and Affordable Care Act of
2010 (as amended from time to time) or other applicable law (or to the extent
such COBRA subsidy is not permitted under the terms of the applicable benefit
plan or applicable law), and in lieu of providing the COBRA subsidy described
above, the Company shall instead pay (or cause to be paid) to the Participant an
amount equal to the applicable COBRA premiums for such month, with such monthly
payment being made on the last day of each month for the remainder of the COBRA
Period. For the avoidance of doubt, the Participant’s health benefit coverage
from the Company (or its Affiliate) during the COBRA Period shall run concurrent
with the health continuation coverage period mandated by Section 4980B of the
Code.

5.3. A prorated portion of the Participant’s annual cash bonus compensation
payable with respect to the calendar year in which the Involuntary Termination
occurs, determined on a daily basis, based solely on the actual level of
achievement of the applicable performance goals for such year, and payable if
and when annual bonuses are paid to other similarly situated employees of the
Company with respect to such year.

 

5



--------------------------------------------------------------------------------

5.4. Any outstanding Equity Awards shall be treated in the manner provided in
the Equity Plan and the award agreements issued to the Participant thereunder.

6. Limitation on Payments. In the event that the severance and other benefits
provided for in the Plan or otherwise payable to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code (“280G
Payments”), and (ii) but for this Section 6, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the 280G Payments
will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by the Participant,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. If a reduction in the 280G Payments is necessary so that no portion of
such benefits is subject to the Excise Tax, reduction will occur in the
following order: (i) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Section 280G of the Code); (ii) a
prorated reduction of (A) cash payments that are subject to Section 409A as
deferred compensation and (B) cash payments not subject to Section 409A of the
Code; (iii) a prorated reduction of (A) employee benefits that are subject to
Section 409A as deferred compensation and (B) employee benefits not subject to
Section 409A; and (iv) a prorated cancellation of (A) accelerated vesting of
equity awards that are subject to Section 409A as deferred compensation and
(B) equity awards not subject to Section 409A. In the event that acceleration of
vesting of equity awards is to be canceled, such acceleration of vesting will be
canceled in the reverse order of the date of grant of a Participant’s equity
awards.

Any determination required under this Section 6 will be made in writing by the
Company’s independent public accountants immediately prior to the Change in
Control or such other Person to which the parties mutually agree reasonably and
in good faith (the “Firm”), whose determination will be conclusive and binding
upon the Participant and the Company. For purposes of making the calculations
required by this Section 6, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Participant and the Company will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section 6. The Company will bear all costs the Firm may
incur in connection with any calculations contemplated by this Section 6.

7. Additional Obligations of the Participant.

7.1. Release Agreement. As a condition to receiving the Severance Benefits, each
Participant will be required to sign and not revoke a separation and release of
claims agreement in the form attached hereto as Appendix B (the “Release”). In
all cases, the Release must become effective and irrevocable no later than the
sixtieth (60th) day following the Participant’s Involuntary Termination (the
“Release Deadline Date”). If the Release does not become effective and
irrevocable by the Release Deadline Date, the Participant will forfeit any right
to the Severance Benefits. In no event will the Severance Benefits be paid or
provided until the Release becomes effective and irrevocable.

7.2. Restrictive Covenants.

(a) Non-Competition and Non-Solicitation. The Participant acknowledges and
agrees that he or she shall not, at any time during his or her employment with
the Company and its Affiliates or during the twelve (12) month period following
his or her Involuntary Termination (the

 

6



--------------------------------------------------------------------------------

“Restricted Period”): (a) employ or retain, or induce or cause any other Person
to employ or retain, any individual who is, or who at any time in the twelve
(12) month period prior to such time had been, employed or retained by the
Company or any of its Subsidiaries or Affiliates; or (b) provide services,
whether as principal or as agent, officer, director, employee, consultant,
shareholder, or otherwise, alone or in association with any other Person, to any
Competing Business (as defined below); provided, however, that a Participant may
provide services to a Competing Business (other than Amazon.com, Inc. and its
Subsidiaries and Affiliates and their respective successors (collectively,
“Amazon”) and Books-A-Million, Inc. and its Subsidiaries and Affiliates and
their respective successors (collectively, “Books-a-Million”)) that is engaged
in one or more businesses other than the Business Area (as defined below) but
only to the extent that such Participant does not provide services, directly or
indirectly, to the segment of such Competing Business that is engaged in the
Business Area. For purposes of this Agreement, the term “Competing Business”
shall mean (i) Amazon, (ii) Books-A-Million or (iii) any person, corporation or
other entity engaged in the Business Area. For purposes of the Plan, the term
“Business Area” shall mean any business that derives forty percent (40%) or more
of its revenue from the sale or distribution of books or textbooks (including
physical, digital or audio versions of the foregoing). Notwithstanding the
foregoing, the restrictions of this Section 7.2(a) shall not apply to the
placement of general advertisements or the use of general search firm services
with respect to a particular geographic area, but which are not targeted,
directly or indirectly, towards employees of the Company or any of its
subsidiaries. Nothing in Section 7.2(a) shall be construed as denying a
Participant the right to own securities of any corporation listed on a national
securities exchange or quoted in the NASDAQ System in an amount up to 5% of the
outstanding number of such securities.

(b) Confidential Information.

(i) A Participant shall use best efforts and diligence both during and after any
employment with the Company, regardless of how, when or why such employment
ends, to protect the confidential, trade secret and/or proprietary character of
all Confidential Information and Trade Secret Information (as defined below). A
Participant shall not, directly or indirectly, use (for such Participant’s
benefit or for the benefit of any other person) or disclose any Confidential
Information or Trade Secret Information, for so long as it shall remain
proprietary or protectable, except as may be necessary for the performance of
such Participant’s duties for the Company. For purposes of the Plan,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, that is either developed by a Participant (alone or with
others) or to which a Participant shall have had access during any employment
with the Company. Confidential Information includes, but is not limited to,
Trade Secret Information, and also includes confidential information that is
learned or acquired by the Company from others with whom the Company has a
business relationship in which, and as a result of which, such information is
revealed to the Company. For purposes of this Agreement, “Trade Secret
Information” shall mean all information, regardless of the form or medium in
which it is or was created, stored, reflected or preserved, that is not commonly
known by or generally available to the public and that: (i) derives or creates
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. The
Company’s Trade Secret Information may include, but is not limited to, all
confidential information relating to or reflecting the Company’s research and
development plans and activities; compilations of data; product plans; sales,
marketing and business plans and strategies; pricing, price lists, pricing
methodologies and profit margins; current and planned incentive, recognition and
rewards programs and services; personnel; inventions, concepts, ideas, designs
and formulae; current, past and prospective customer lists; current, past and
anticipated customer needs, preferences and requirements; market studies;
computer software and programs (including object code and source code); and
computer and database technologies, systems, structures and architectures. The
Participants understand that Confidential Information and/or Trade Secret
Information may or may not be

 

7



--------------------------------------------------------------------------------

labeled as such, and the Participants shall treat all information that appears
to be Confidential Information and/or Trade Secret Information as confidential
unless otherwise informed or authorized by the Company. Nothing in this
Agreement shall be construed to mean that Company owns any intellectual property
or ideas that were conceived by a Participant before such Participant commenced
employment with the Company and which such Participant has previously disclosed
to the Company. Subject to Section 7.2(b)(ii), nothing in this Section 7.2(b)(i)
shall prevent a Participant from complying with a valid legal requirement
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information.

(ii) Each Participant agrees that both during and after any employment with the
Company, regardless of how, when or why such employment ends, if a Participant
is legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or Trade Secret Information,
the Participant shall promptly notify the Company of such request or requirement
so that the Company may seek to avoid or minimize the required disclosure and/or
to obtain an appropriate protective order or other appropriate relief to ensure
that any information so disclosed is maintained in confidence to the maximum
extent possible by the agency or other person receiving the disclosure, or, in
the discretion of the Company to waive compliance with the provisions of this
Section 7.2(b). Thereafter, a Participant shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure and/or to obtain such protective order or other relief. If, in the
absence of a protective order or the receipt of a waiver hereunder, a
Participant is compelled to disclose the Confidential Information or Trade
Secret Information or else stand liable for contempt or suffer other sanction,
censure or penalty, such Participant shall disclose only so much of the
Confidential Information or Trade Secret Information to the party compelling
disclosure as he or she believes in good faith on the basis of advice of counsel
is required by law, and shall give the Company prior notice of the Confidential
Information or Trade Secret Information he or she believe is required to be
disclosed. The Company shall reimburse any reasonable legal fees and related
expenses a Participant incurs in order to comply with this Section 7.2(b)(ii).
Notwithstanding the foregoing or any other arrangement with the Company that
relates to the unauthorized use or disclosure of trade secrets, pursuant to
Section 7 of the Defend Trade Secrets Act of 2016, each Participant understands
that: a Participant cannot be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law. A Participant also
cannot be held criminally or civilly liable under any federal or state trade
secret law for such disclosures made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

(iii) A Participant shall use reasonable best efforts and diligence during any
employment with the Company, to protect the confidential, trade secret and/or
proprietary character of all Prior Employer Confidential Information and Prior
Employer Trade Secret Information (as defined below). A Participant shall not,
directly or indirectly, use (for such Participant’s benefit or for the benefit
of any other person) or disclose any Prior Employer Confidential Information or
Prior Employer Trade Secret Information, for so long as it shall remain
proprietary or protectable. For purposes of this Agreement, “Prior Employer
Confidential Information” shall mean all confidential information of any prior
employer, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, information that is either developed by a
Participant (alone or with others) or to which a Participant shall have had
access during any employment with any prior employer. For purposes of this
Agreement, “Prior Employer Trade Secret Information” shall mean all information,
regardless of the form or medium in which it is or was created, stored,
reflected or preserved, that is not commonly known by or generally available to
the public and that a Participant shall have had access during any employment
with any prior employer that: (A) derives or creates economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

8



--------------------------------------------------------------------------------

(c) Return of Information. A Participant shall promptly deliver to the Company,
upon the termination for any reason of such Participant’s employment, or at any
other time at the Company’s request, without retaining any copies, all
documents, information and other material in such Participant’s possession or
control containing, reflecting and/or relating, directly or indirectly, to any
Confidential Information and/or Trade Secret Information.

(d) Cooperation. Each Participant agrees that both during and after any
employment with the Company, regardless of how, when or why such employment
ends, a Participant shall provide reasonable cooperation to the Company and its
Affiliates in connection with any pending or future lawsuit, arbitration, or
proceeding between the Company and/or any Affiliate and any third party, any
pending or future regulatory or governmental inquiry or investigation concerning
the Company and/or any Affiliate and any other legal, internal or business
matters of or concerning the Company and/or any Affiliate. Such cooperation
shall include meeting with and providing information to the Company, any
affiliate and/or their respective attorneys, auditors or other representatives
as reasonably requested by the Company. The Company shall reimburse any
reasonable legal fees and related expenses a Participant incurs in order to
comply with this Section 7.2(d).

(e) Non-Disparagement. During and after any employment with the Company,
regardless of how, when or why such employment ends, a Participant shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its Subsidiaries or Affiliates, any of their clients or
businesses or any of their current or former officers, directors, employees or
shareholders; provided, however, that nothing herein shall prohibit (A) critical
communications between a Participant and the Company in connection with such
Participant’s employment or (B) a Participant from disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process).

7.3. Equitable Relief. Each Participant acknowledges that his or her services to
the Company are of a unique character that gives them a special value to the
Company. Each Participant further recognizes that any violation of the
restrictions in this Section 7 may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, each Participant agrees that, in addition to any other
remedy that the Company may have at law or in equity, the Company shall be
entitled to injunctive relief to restrain any violation by a Participant of the
restrictions in this Section 7.

7.4. Reasonableness. Each Participant acknowledges that the limitations and
obligations contained in this Section 7 are, individually and in the aggregate,
reasonable and properly required by the Company and that in the event that any
such limitations are found to be unreasonable and unenforceable, a Participant
shall submit to such limitations and/or obligations in such form as a court of
competent jurisdiction shall determine.

7.5. Governmental Agencies. Notwithstanding any provision of the Plan to the
contrary, the Plan is not intended to, and shall not, limit or restrict a
Participant from: (a) filing and, as provided for under Section 21F of the
Securities Exchange Act of 1934, maintaining the confidentiality of a claim with
a government agency that is responsible for enforcing a law; (b) providing
Confidential Information (as defined in Section 7.2(b)(i)) to the extent
required by law or legal process or permitted by Section 21F of the Securities
Exchange Act of 1934; (c) cooperating,

 

9



--------------------------------------------------------------------------------

participating or assisting in any government or regulatory entity investigation
or proceeding; or (d) receiving an award for information provided to any
government agency that is responsible for enforcing the law.

8. Timing of Severance Benefits. Except as set forth in Section 5.3, and
provided that the Release becomes effective and irrevocable by the Release
Deadline Date and subject to Section 10, the Severance Benefits will be paid on
the first Company payroll date following the Release Deadline Date (such payment
date, the “Severance Start Date”), and any Severance Benefits otherwise payable
to the Participant during the period immediately following the Participant’s
termination of employment with the Company through the Severance Start Date will
be paid in a lump sum to the Participant on the Severance Start Date, with any
remaining payments to be made as provided in the Plan.

9. Exclusive Benefit. The Severance Benefits shall be the exclusive benefit for
a Participant related to termination of employment and/or Change in Control
during the Change in Control Period (including, without limitation, under any
applicable employment or severance agreement or plan).

10. Section 409A.

10.1. Notwithstanding anything to the contrary in the Plan, no Severance
Benefits to be paid or provided to a Participant, if any, under the Plan that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the Code,
and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Participant has a “separation from service” within the meaning of
Section 409A. Similarly, no Severance Benefits payable to a Participant, if any,
under the Plan that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until the Participant
has a “separation from service” within the meaning of Section 409A.

10.2. It is intended that the Severance Benefits will be either exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 10.4 below or as resulting from an involuntary
separation from service as described in Section 10.5 below or will be compliant
with Section 409A. In no event will a Participant have discretion to determine
the taxable year of payment of any Deferred Payment.

10.3. Notwithstanding anything to the contrary in the Plan, if a Participant is
a “specified employee” within the meaning of Section 409A at the time of the
Participant’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following the Participant’s separation from service, will become payable on the
date six (6) months and one (1) day following the date of the Participant’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, in the event of the
Participant’s death following the Participant’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of the Participant’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under the Plan is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

10.4. Any amount paid under the Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Section 10.

 

10



--------------------------------------------------------------------------------

10.5. Any amount paid under the Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of this
Section 10.

10.6. The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the Severance Benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply or be exempt. Notwithstanding anything
to the contrary in the Plan, including but not limited to Sections 12 and 15,
the Company reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of the Participants,
to comply with Section 409A or to avoid income recognition under Section 409A
prior to the actual payment of Severance Benefits or imposition of any
additional tax. In no event will the Company reimburse a Participant for any
taxes or other costs that may be imposed on the Participant as result of
Section 409A.

11. Withholdings. The Company will withhold from any Severance Benefits all
applicable U.S. federal, state, local and non-U.S. taxes required to be withheld
and any other required payroll deductions.

12. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator; provided, that, during the Change in Control
Period, the Administrator shall not have discretionary authority in the
administration of the Plan, and any court or tribunal that adjudicates any
dispute, controversy or claim arising under, in connection with or related to
the Plan will apply a de novo standard of review to any determinations made by
the Administrator, and such de novo standard shall apply notwithstanding the
administrative authority granted hereunder to the Administrator or
characterization of any decision by the Administrator as final, binding or
conclusive on any party. The Administrator is the “named fiduciary” of the Plan
for purposes of ERISA and will be subject to the fiduciary standards of ERISA
when acting in such capacity. In accordance with Section 2.3, the Administrator
(a) may, in its sole discretion and on such terms and conditions as it may
provide, delegate in writing to one or more officers of the Company all or any
portion of its authority or responsibility with respect to the Plan, and (b) has
the authority to act for the Company (in a non-fiduciary capacity) as to any
matter pertaining to the Plan; provided, however, that any Plan amendment or
termination or any other action that reasonably could be expected to increase
materially the cost of the Plan must be approved by the Board.

13. Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.3 and 12, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.

14. Effectiveness. The Plan became effective upon the Effective Date.

15. Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan (including any appendices or
annexes thereto) at any time, without advance notice to any Participant and
without regard to the effect of the amendment or termination on any Participant
or on any other individual, subject to the following. Any amendment or
termination of the Plan (or any appendix or exhibit thereto) will be in writing.
Notwithstanding the foregoing, any amendment to the Plan (or any appendix or
exhibit thereto) that (a) causes an individual to cease to be a Participant, or

 

11



--------------------------------------------------------------------------------

(b) adversely affects the Severance Benefits potentially payable to a
Participant (including, without limitation, imposing additional conditions or
modifying the amount or timing of payment), will not be effective without the
consent of such Participant, unless such amendment is required by law or a
written notice is provided to such Participant at least one (1) year in advance
of such amendment; provided, that no such amendments shall be effective during
the Change in Control Period. Any action of the Company in amending or
terminating the Plan (or any appendix or exhibit thereto) will be taken in a
non-fiduciary capacity.

16. Claims and Appeals.

(a) Claims Procedure. Any employee or other Person who believes he or she is
entitled to any Severance Benefits may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of his or her Severance Benefits or (ii) the date
the claimant learned that he or she will not be entitled to any Severance
Benefits. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
also will describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within ninety (90) days after the claim is received. If special
circumstances require an extension of time (up to ninety (90) days), written
notice of the extension will be given within the initial ninety (90)-day period.
This notice of extension will indicate the special circumstances requiring the
extension of time and the date by which the Administrator expects to render its
decision on the claim.

(b) Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of its decision on review within sixty (60) days after it receives a
review request. If additional time (up to sixty (60) days) is needed to review
the request, the claimant (or representative) will be given written notice of
the reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice also will include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

17. Attorneys’ Fees. Subject to Section 29, if applicable to the particular
contest, the parties shall each bear their own expenses, legal fees and other
fees incurred in connection with the Plan; provided that, if the Participant
prevails on at least one material claim (regardless of by whom brought), the
Company shall reimburse such Participant for all legal fees and other fees
incurred as a result of any contest by such Participant, the Company or any
other Person; provided, further, that the Participant shall have submitted an
invoice for such fees and expenses not later than 30 days after the final
resolution of such contest and the Company shall make such payment within 30
days of the date on which the invoice is so submitted, and the Participant’s
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit.

18. Source of Payments. All payments under the Plan will be paid from the
general funds of the Company; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any Person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

 

12



--------------------------------------------------------------------------------

19. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or Affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

20. No Enlargement of Employment Rights. Neither the establishment or
maintenance or amendment of the Plan, nor the making of any benefit payment
hereunder, will be construed to confer upon any individual any right to continue
to be an employee of the Company. The Company expressly reserves the right to
discharge any of its employees at any time, with or without Cause. However, as
described in the Plan, a Participant may be entitled to Severance Benefits
depending upon the circumstances of his or her termination of employment.

21. No Setoff. The Company’s obligation to pay or provide (or cause to be paid
or provided) the Severance Benefits and otherwise to perform its obligations
hereunder shall be absolute and unconditional and shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to such Participant under any
provisions of the Plan and no amounts received from other employment shall serve
to mitigate the payments hereunder.

22. Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) shall assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.

23. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of New York (but not its conflict of laws
provisions).

24. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

25. Headings. Headings in the Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

26. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its Board, from
all losses, claims, costs or other liabilities arising from their acts or
omissions in connection with the administration, amendment or termination of the
Plan, to the maximum extent permitted by applicable law. This indemnity will
cover all such liabilities, including judgments, settlements and costs of
defense. The Company will provide this indemnity from its own funds to the
extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such Person by
the Company.

 

13



--------------------------------------------------------------------------------

27. Jurisdiction.

27.1. Each Participant irrevocably agrees that any legal action, suit or
proceeding arising out of or in connection with the Plan (whether for breach of
contract, tortious conduct or otherwise) shall be brought exclusively in the
United States District Court for the state of New York or, if such court does
not have subject matter jurisdiction, the state courts of New York located in
New York County, and hereby irrevocably accepts and submits to the exclusive
jurisdiction and venue of the aforesaid courts in personam, with respect to any
such action, suit or proceeding. Each Participant hereby waives, to the fullest
extent permitted by applicable law, any objection that he or she now or
hereafter has to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in such court. Each Participant agrees not to
commence any action arising out of or relating to the Plan in a forum other than
the forum described in this Section 27.1

27.2. Each Participant hereby waives, to the fullest extent permitted by
applicable law, any right he or she may have to a trial by jury in respect to
any litigation directly or indirectly arising out of, under or in connection
with the Plan. Each Participant (i) certifies that no representative, agent or
attorney of the Company or any Affiliate has represented, expressly or
otherwise, that the Company or such Affiliate would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that the
Company has permitted the Participant to participate in this Plan on the basis
of, among other things, the mutual waivers and certifications in this
Section 27.2.

28. Additional Information.

 

Plan Name:

  Barnes & Noble, Inc. Change in Control Severance Plan

Plan Sponsor:

  Barnes & Noble, Inc.
c/o General Counsel
122 Fifth Avenue
New York, NY 10011
(212) 633-3300

Identification Numbers:

  EIN: 06-1196501
PLAN: 517

Plan Year:

  Company’s fiscal year

Plan Administrator:

  Barnes & Noble, Inc.
Attention: Administrator of the Barnes & Noble, Inc.
Change in Control Severance Plan
122 Fifth Avenue
New York, NY 10011

(212) 633-3300

Agent for Service of Legal Process:

  Barnes & Noble, Inc.


Attention: General Counsel

122 Fifth Avenue
New York, NY 10011

(212) 633-3300

 

14



--------------------------------------------------------------------------------

   Service of process also may be made upon the
Administrator. Type of Plan    Severance Plan Plan Costs    The cost of the Plan
is paid by the Company.

29. Statement of ERISA Rights.

Participants under the Plan have certain rights and protections under ERISA:

(a) Participants may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor.
These documents are available for Participants’ review in the Company’s Human
Resources Department.

(b) Participants may obtain copies of all Plan documents and other Plan
information upon written request to the Administrator. A reasonable charge may
be made for such copies.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of you and the other Participants. No one, including the Company or
any other Person, may fire a Participant or otherwise discriminate against a
Participant in any way to prevent a Participant from obtaining a benefit under
the Plan or exercising his or her rights under ERISA. If a Participant’s claim
for a severance benefit is denied, in whole or in part, such Participant must
receive a written explanation of the reason for the denial. Participants have
the right to have a denial of their claim reviewed. (The claim review procedure
is explained in Section 16 above.)

Under ERISA, there are steps Participants can take to enforce the above rights.
For example, if a Participant requests materials and does not receive them
within thirty (30) days, he or she may file suit in a federal court. In such a
case, the court may require the Administrator to provide the materials and to
pay the Participant up to $110 a day until he or she receives the materials,
unless the materials were not sent due to reasons beyond the control of the
Administrator. If a Participant has a claim which is denied or ignored, in whole
or in part, the Participant may file suit in a federal court. If it should
happen that the Participant is discriminated against for asserting his or her
rights, he or she may seek assistance from the U.S. Department of Labor, or may
file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If a
Participant is successful, the court may order the Person a Participant has sued
to pay these costs and fees. If a Participant loses, the court may order the
Participant to pay these costs and fees, for example, if it finds that the
Participant’s claim is frivolous.

If a Participant has any questions regarding the Plan, he or she should contact
the Administrator. If a Participant has any questions about this statement or
about his or her rights under ERISA, he or she may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in his or
her telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. Participants also may obtain
certain publications about their rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

 

15



--------------------------------------------------------------------------------

Appendix A

Appendix A

LIST OF PARTICIPANTS



--------------------------------------------------------------------------------

Appendix B

Appendix B

GENERAL RELEASE AND WAIVER

1. [•] (“Employee”) hereby acknowledges and agrees that Employee’s employment
with Barnes & Noble, Inc. (the “Company”) terminated on                     ,
20     (the “Termination Date”).

2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 5 of the Barnes & Noble, Inc. Change in Control Severance
Plan, dated as of December [•], 2018 (such plan referred to herein as the
“Severance Plan” and such payments and benefits collectively referred to therein
as the “Separation Benefit”), that the Separation Benefit is adequate
consideration for this Release, and that any monetary or other benefits that,
prior to the execution of this Release, Employee may have earned or accrued, or
to which Employee may have been entitled, have been paid or such payments or
benefits have been released, waived or settled by Releasor (as defined below)
except as expressly provided in this Release.

3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Severance Plan; any rights and/or claims arising under any applicable
foreign, federal, state, local or other statutes, orders, laws, ordinances,
regulations or the like, or case law, that relate to employment or employment
practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any state in
which any Releasee is subject

 

B-1



--------------------------------------------------------------------------------

to jurisdiction, or any political subdivision thereof, including, without
limitation, the New York State Human Rights Law, the New York State Labor Law
and the New York City Human Rights Law, and all applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes, orders,
laws, ordinances, regulations or the like; (iii) any waivable rights and/or
claims relating to wages and hours, including under state or local labor or wage
payment laws; (iv) any rights and/or claims to benefits that Employee may have
or become entitled to receive under any severance, termination, change of
control, bonus or similar policy, plan, program, agreement or similar or related
arrangements, including, without limitation, any offer letter, letter agreement
or employment agreement between Employee and the Company; (v) any rights and/or
claims that Employee may have to receive any equity in the Company (whether
restricted or unrestricted) in the future; and (vi) any rights and/or claims for
attorneys’ fees. Employee agrees not to challenge or contest the reasonableness,
validity or enforceability of this Release.

(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; or (vi) any rights and/or
claims to enforce the Severance Plan in accordance with its terms.

4. Nothing in or about this Release prohibits Employee from: (i) filing and, as
provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 7.2(b) of the Severance Plan) to the extent required by law
or legal process or permitted by Section 21F of the Securities Exchange Act of
1934; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (iv) receiving an award for
information provided to any government agency that is responsible for enforcing
the law.

5. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.

6. (a) Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release.

 

B-2



--------------------------------------------------------------------------------

(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 6(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and Employee shall give the Company prior notice
of such information he believes he is required to disclose. Notwithstanding the
foregoing, pursuant to the Defend Trade Secrets Act of 2016, Employee
understands that: An individual may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. Further, Employee understands that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the employer’s trade secrets to the attorney and
use the trade secret information in the court proceeding if the individual:
(1) files any document containing the trade secret under seal; and (2) does not
disclose the trade secret, except pursuant to court order.

7. (a) Employee shall not make, either directly or by or through another person,
any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.

(b) Without limitation to the survival of any other terms of the Severance Plan
subsequent to the end of Employee’s employment, the termination of the Severance
Plan, and/or the execution and effectiveness of this Release, Employee and the
Company expressly acknowledge that the terms of Sections 7 and 26 of the
Severance Plan survive and shall be in full force and effect as provided in the
Severance Plan.

8. The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. The Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee may be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation or acknowledgment
in this Release or (b) committed or commits a material breach of any term,
condition or covenant in this Release, as determined by a court of competent
jurisdiction.

 

B-3



--------------------------------------------------------------------------------

9. This Release and the Severance Plan constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.

10. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 23 and 27 of the Severance
Plan shall govern. Employee acknowledges that a breach of the provisions of this
Release may give rise to losses or damages for which the Company cannot be
reasonably or adequately compensated in an action at law, and that such
violation may result in irreparable and continuing harm to the Company.
Accordingly, Employee agrees that, in addition to any other remedy that the
Company may have at law or in equity, the Company may be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.

11. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

12. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release; and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”). Notwithstanding anything to the
contrary contained herein or in the Severance Plan, this Release shall not be
effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered
to                        , Vice President, Human Resources, Barnes & Noble,
Inc., 122 Fifth Avenue, NY, NY 10011. Employee acknowledges that revocation of
this Release shall result in the Company’s not having an obligation to pay the
Separation Benefit.

 

Signature:                                        Date:      
                               [Employee]          

 

B-4